Case 2:19-cv-12451-GAD-SDD ECF No. 12 filed 10/30/20           PageID.91    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        DAVID ANGEL SIFUENTES,

                Petitioner,
                                                      Case No. 19-cv-12451
                     v.
                                                   U.S. DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
          STATE OF MICHIGAN,

            Respondent.
   ______________                      /

        ORDER DISMISSING CASE FOR LACK OF JURISDICTION

      On August 19, 2019, David Angel Sifuentes petitioned for a writ of habeas

corpus and raised various issues, including denial of due process, ineffective

assistance of counsel, and newly discovered evidence. See ECF No. 1. Sifuentes

was not incarcerated at the time he filed his habeas petition. See id. at PageID.1. On

September 12, 2019, this Court determined that Sifuentes’ habeas petition was

successive, as his first habeas petition was denied on the merits in 2003. ECF No.

3, PageID.21-22. Because successive petitions require the petitioner to obtain leave

from an appellate court before filing it with the district court, this Court transferred

the case to the Sixth Circuit to determine whether Sifuentes had authorization to file

a successive petition. Id. On March 26, 2020, the Sixth Circuit dismissed Sifuentes’

motion for authorization to file the successive petition because he did not meet the

“in custody” requirement for a habeas petition. ECF No. 4, PageID.27-28.

                                           1
Case 2:19-cv-12451-GAD-SDD ECF No. 12 filed 10/30/20          PageID.92    Page 2 of 3




      Presently before the Court is Sifuentes’ Motion for Relief from Judgment,

filed on April 7, 2020. ECF No. 5. After the Sixth Circuit’s dismissal, Sifuentes

still seeks to pursue his habeas claims, but now as civil rights claims under 42 U.S.C.

§ 1983. Id. at PageID.29. Sifuentes filed a Supplemental and Amended Motion for

Relief from Judgment three days later. ECF No. 6. Sifuentes subsequently filed a

Notice and Motion for Voluntary Dismissal on October 2, 2020. ECF Nos. 8, 9. He

filed an Amended Notice of Voluntary Dismissal three days later. ECF No. 10.

However, Sifuentes then filed a Motion to Strike his Motions and Notice of

Voluntary Dismissal on October 25, 2020. ECF No. 11.

      Amidst a complicated procedural history, the resolution of Sifuentes’ case is

simple: this Court lacks jurisdiction to hear Sifuentes’ petition. Sifuentes was not

incarcerated when he first filed his habeas petition in this Court, and his

circumstances did not change upon the transfer of his motion to the Sixth Circuit.

The Sixth Circuit found that it did not have jurisdiction to hear Sifuentes’ motion

because he was not “in custody” for habeas purposes. ECF No. 4, PageID.28. This

Court therefore lacks jurisdiction to consider Sifuentes’ arguments that arise in his

habeas petition—even if he now attempts to recharacterize them as § 1983 claims.

See White v. Carter, 27 F. App'x 312, 313 (6th Cir. 2001) (“A district court is not

authorized to consider a second or successive petition for writ of habeas corpus,

when the first habeas petition is decided on the merits, unless [the appellate court]


                                          2
Case 2:19-cv-12451-GAD-SDD ECF No. 12 filed 10/30/20         PageID.93     Page 3 of 3




grants the petitioner leave to file the second or successive petition.”). Here, this

Court is not authorized to consider Sifuentes’ petition, or the arguments contained

within it, because the Sixth Circuit has denied Sifuentes leave to file his successive

petition.

      Accordingly, this Court will DISMISS Sifuentes’ case for lack of jurisdiction.

This will render his outstanding motions [#5, 6, 8, 11] MOOT.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain_________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020



                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               October 30, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                          3
